Title: To Alexander Hamilton from Gouverneur Morris, 24 October 1792
From: Morris, Gouverneur
To: Hamilton, Alexander



My Dear Sir
Paris 24 October 1792

I have receiv’d yours of the twenty second of June & am in the hourly Hope to hear farther from you. I need not tell you that it will give me Pleasure. Enclosd you will find the Copy of a Letter which I wrote to Mr. Jefferson the seventh of November 1791. This with some other Communications at the same Epoch he never acknowledged, I know not why, but I think the Paper enclosd in that Letter will be agreable to you tho not very amusing. It would seem that your Friend Scipio is not much attach’d to Paulus at least if I may judge from some things which I see. However there is a great Chasm in my News Papers which breaks the Thread of my Conjectures as well as of my Information for I have little I might almost say none of the latter but from the Gazettes: of Course I know what passes about two Months after every Body else. Tell me I pray you how Scavola stands affected between the Parties just nam’d. I think he never had a very high opinion of the first mentioned but he was attach’d to Tarquin unmeasurably and that with some local Circumstances may have form’d a stronger Chain that I should otherwise suppose.
You will have seen that the late Constitution of this Country has overset a natural Accident to a Thing which was all Sail and no Ballast. I desire much very much to know the State of Opinions with us on that Subject. Some Gentlemen who considered it as the Achmé of human Wisdom must I suppose find out Causes which Persons on the Spot never dreamt of. But in seeking or inventing these Causes what will be their Opinion of present Powers what the Conduct they wish to pursue. These are to me important Questions. Brutus will doubtless triumph but I wish to feel the Pulse of Opinion with you or rather to know before Hand how it is like to beat. There are pros and cons whose Action I cannot estimate. The Flight of Monsieur de la fayette the Murder of the Duc de la Rochefoucaule and others with many similar Circumstances have I know affected the Ideas of some. But what will be the republican Sense as to the new Republic? Will it be taken for granted that Louis the sixteenth was guilty of all possible Crimes and particularly of the enormous one of not suffering his throat to be cut which was certainly a nefarious Plot against the People and a manifest Violation of the Bill of Rights. Paulus who is no Enemy to Kings will not believe that they are all Tygers but I am not certain that if he were here he would not consider them as Monkeys. However we are done with them in France at least for the present. There are two Parties here. The one consists of about half a dozen and the other of fifteen or twenty who are at Dagger’s Drawing. Each Claims the Merit of having begotten the young Republic upon the Body of the Jacobine Club and notwithstanding the Dispute is very loud and open the People is as fond of the Child as if it were its own. But this has a Relation to antient Manners for there has been a Practice here from Time whereof there is no Memory of Man to the contrary viz that one Sett of Men were employd in getting Children for another Sett. My public Letters and the Gazettes will bring you acquainted with Things here as fully as I can in any Way communicate them. It is not worth while to detail the Characters of those now on the Stage because they must soon give Place to others.
